Case 1:20-cv-20124-FAM Document 15 Entered on FLSD Docket 06/29/2020 Page 1 of 2

Accessibility Statement

Date: 27-Mar-2020 Domain: sebmattressmiami.com

Conformance Status

We firmly believe that the internet should be available and accessible to anyone, and
are committed to providing a website that is accessible to the widest possible
audience, regardless of circumstance and ability.

To fulfill this promise, we aim to adhere as closely as possible to the World Wide Web
Consortium’s (W3C) Web Content Accessibility Guidelines 2.1 (WCAG 2.1) at the AA level.
These guidelines explain how to make web content more accessible to people with a wide
array of disabilities. Complying with those guidelines helps us provide a site that is
accessible to all people, from the blind to the motor impaired.

This website utilizes various technologies all meant to make it more accessible. We utilize
an interface that allows persons with specific disabilities to adjust the website’s UI (user
interface) and design it to their personal needs. This interface replaces the conventional
approach to accessibility in which all users are presented with the same diminished
interface or design.

Here are some of the interface’s capabilities:

1. Font adjustments- users can increase and decrease its size, change its family
(type), adjust the spacing, alignment, line height, and more.

2. Color adjustments- users can select various color contrast profiles such as light,
dark, inverted and monochrome. Additionally, users can swap color schemes of
titles, texts, and backgrounds, with over 7 different coloring options.

3. Animations — epileptic users can stop all running animations with the click of a
button. Animations controlled by the interface include videos, GIFs and CSS flashing
transitions.

4. Content highlighting — users can choose to emphasize important elements such as
links and titles. They can also choose to highlight focused or hovered elements only.

5. Audio muting — users with hearing devices may experience headaches or other
issues due to automatic audio playing. This option lets users mute the entire website
instantly.

6. Cognitive disorders — we utilize a search engine that is linked to Wikipedia and
Wiktionary, allowing people with cognitive disorders to decipher meanings of
phrases, initials, slang, and others.

7. Additional functions — we provide users the option to change cursor color and size,
use a printing mode, enable a virtual keyboard and many other functions.

Additionally, the website utilizes an Al-based application that runs in the background and
optimizes its accessibility level every 24 hours. This Al engine remediates the website’s
HTML issues and orients the functionality and behavior of the site for screen readers used
by the visually impaired, and keyboard functions used by individuals with motor
impairments.

We utilize Al for the following accessibility components:

1. Screen-reader optimization: The Al runs in the background and learns the
website’s components from top to bottom, thereby providing screen-readers with
meaningful data using the ARIA set of attributes. For example, it will provide
accurate form labels; descriptions for actionable icons (social media icons, search
icons, cart icons, etc.); validation guidance for form inputs; element roles such as
buttons, menus, modal dialogues (popups), and others.
Case 1:20-cv-20124-FAM Document 15 Entered on FLSD Docket 06/29/2020 Page 2 of 2
Additionally, the Al scans all of the website's images and provides an accurate and
meaningful image-object-recognition-based description as an ALT (alternate text)
tag. It will also extract texts that are embedded within the image, using an OCR
(optical character recognition) technology. To turn on screen-reader adjustments at
any time, users need only to press the Alt+1 keyboard combination. Screen-reader
users also get automatic announcements to turn adjustments on as soon as they
enter the website.

2. Keyboard navigation optimization: The Al adjusts the website’s HTML, and adds
various behaviors using JavaScript code to make the website fully operable by a
keyboard. This includes the ability to navigate the entire site using the TAB and
SHIFT+TAB keys, operate dropdowns with the arrow keys, close them with ESC,
trigger buttons and links using the Enter key, navigate between radio and checkbox
elements using the arrow keys, and fill them in with the Spacebar or Enter key.

Additionally, keyboard users will find quick-navigation and content-skip menus
(available at any time by clicking Alt+1). The Al will also handle triggered popups by
moving the keyboard focus towards them as soon as they appear, and not allow the
focus drift outside of it.

Browser and Assistive Technology Compatibility:

We aim to support the widest array of browsers and assistive technologies as possible, so
our users can choose the best fitting tools for them, with as few limitations as possible.
Therefore, we have worked very hard to be able to support all major systems that comprise
over 95% of the user market share including: Google Chrome, Mozilla Firefox, Apple
Safari, Opera, Microsoft Edge and I.E 11 or above, JAWS and NVDA (screen readers),
both for Windows and for MAC users. This website is operable using other platforms as
well, though we are not officially supporting them and recommend users to utilize the
aforementioned systems.

Notes, Comments, and Feedback:

Despite our very best efforts to allow anybody to adjust the website to their needs, it is
possible that there will still be pages or sections that are not fully accessible, are in the
process of becoming accessible, or are lacking an adequate technological solution to make
them accessible. Still, we are constantly improving the accessibility interface, adding,
updating and improving its options and features, and developing and adopting new
technologies. All this is meant to reach the optimal level of accessibility, at all times, and in
accordance with technological advancements.

If you've discovered a malfunction, if you find any aspect of the interface difficult to use, or
if you have ideas for improvement, we'll be happy to hear from you. Simply click on the
“Feedback” button at the bottom of the interface, and fill out the feedback form.
Alternatively, you can send an email to our web accessibility team at hello@accessibe.com
If you wish to speak with the website owner directly, please email the above-mentioned
address and we'll provide you with their contact information (we do not publish this
information due to data collection and misuse conducted by spambots).
